                          1:19-cv-01330-MMM # 53           Page 1 of 3
                                                                                                   E-FILED
                                                                   Tuesday, 27 October, 2020 03:56:54 PM
                                                                             Clerk, U.S. District Court, ILCD




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

 NOREEN PERDUE, ELIZABETH DAVIS-BERG,                   )
 DUSTIN MURRAY, MELANIE SAVOIE,                         ) CASE NO. 1:19-cv-01330-MMM-JEH
 CHERYL ELLINGSON, ANGELA TRANG,                        )
 HARLEY WILLIAMS, MARY WILLIAMS,                        )
 GORDON GREWING, MELISSA WARD and                       ) CLASS ACTION
 PATRICIA DAVIS, individually and on behalf of          )
 all others similarly situated,                         )
                                                        ) JURY TRIAL DEMANDED
                            Plaintiffs,                 )
          v.                                            )
                                                        )
 HY-VEE, INC.,                                          )
                                                        )
                            Defendant.

                               STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties hereby stipulate that Plaintiffs

Melanie Savoie, Patricia Davis, Mary Williams, and Harley Williams withdraw from this action

and dismiss without prejudice all of their claims against Defendant Hy-Vee, Inc. This dismissal

does not affect the claims of any of the remaining named Plaintiffs.

 Dated: October 27, 2020

    /s/ Paul G. Karlsgodt                             /s/ Andrew W. Ferich
   Paul G. Karlsgodt                                Benjamin F. Johns
   Baker & Hostetler LLP                            Andrew W. Ferich
   1801 California Street                           Alex M. Kashurba
   Suite 4400                                       CHIMICLES SCHWARTZ KRINER
   Denver, CO 80202                                  & DONALDSON-SMITH LLP
   pkarlsgodt@bakerlaw.com                          One Haverford Centre
                                                    361 Lancaster Avenue
                                                    Haverford, PA 19041
                                                    (610) 642-8500
                                                    bfj@chimicles.com
                                                    awf@chimicles.com
                                                    amk@chimicles.com
                     1:19-cv-01330-MMM # 53   Page 2 of 3




George J. Tzanetopoulos                  Ben Barnow
Maria A. Boelen                          Erich P. Schork
Baker & Hostetler LLP                    Anthony L. Parkhill
One North Wacker Drive                   BARNOW AND ASSOCIATES, P.C.
Suite 4500                               205 W. Randolph St., Suite 1630
Chicago, IL 60606                        Chicago, IL 60606
gtzanetopoulos@bakerlaw.com              Tel: (312) 621-2000
mboelen@bakerlaw.com                     Fax: (312) 641-5504
                                         b.barnow@barnowlaw.com
Counsel for Defendant Hy-Vee, Inc.       e.schork@barnowlaw.com
                                         aparkhill@barnowlaw.com

                                         Interim Co-Lead Class Counsel




                                     2
                          1:19-cv-01330-MMM # 53           Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 27, 2020, I electronically filed a true and correct copy of

the foregoing filing with the Clerk of the United States District Court for the Central District of

Illinois using its CM/ECF system and thereby served the same via the CM/ECF system on all

counsel of record.

                                                     /s/ Andrew W. Ferich
                                                     Andrew W. Ferich
